Citation Nr: 1314477	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  11-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service during World War II.  He died on April [redacted], 2009.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2010 determination of the VARO in Manila, Republic of the Philippines.  

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900 (c) (2012).  38 U.S.C.A. § 7107 (a) (2) (West 2002).  


FINDING OF FACT

The Veteran died in April 2009, before a decision by the Board was promulgated on the appeal.  


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 5101 (a) (West 2002); American Recovery and Reinvestment Act of 2009 (enacted February 17, 2009); 38 C.F.R. § 3.211 (2012).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that her deceased spouse had recognized guerrilla service and she therefore is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  

Under the American Recovery and Reinvestment Act of 2009, a one-time benefit is provided for certain Philippine Veterans to be paid from the Filipino Veterans Equity Compensation Fund.  American Recovery and Reinvestment Act (enacted February 17, 2009).  

For eligible persons who accept payment from the Filipino Veterans Equity Compensation Fund, the payment shall constitute a complete release of any claim against the United States by reason of service.  However, nothing in the Act permits a person from receiving any benefit (including healthcare, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of enactment of this act.  

VA may make a payment from the compensation fund to an eligible person who, during the one year period beginning on the date of the enactment of the Act, submits to VA a claim for benefits under the Act.  The application of the claim shall contain such information and evidence as VA may require.  If an eligible person who has filed a timely claim for benefits dies before payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person.  American Recovery and Reinvestment Act Section 1002, Pub. L. No. 111-5.  

The American Recovery and Reinvestment Act Section 1002, Pub. L., No. 111-5, was enacted on February 17, 2009.  That Act provided in Section 1002 (c) (1) that VA may make a payment from the Compensation Fund to an eligible person who, during the one year period beginning on the date of the enactment of the Act, submitted to VA a claim for benefits.  If an eligible person who has filed a claim for benefits dies before payment is made, the payment shall be made instead to the surviving spouse, if any, or the eligible person.  

In this case, the Veteran died on April [redacted], 2009.  An application for benefits was not received until April 17, 2009, a time after his death.  There is no indication of record that the Veteran had a claim for the Veterans Equity Compensation Benefit pending at the time of his death.  The appellant even acknowledges this in a VA Form 9 dated in January 2011.  She claims that required documents to support the claim were submitted before the Veteran's death, but the simple fact remains that they were not submitted and received by VA until a time after his death.  

Accordingly, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant does not meet the basic eligibility requirements for a one-time payment from the Filipino Veterans Equity Compensation Fund because her husband did not file a claim for benefits during the one year following enactment of the Act.  Therefore, the law and not the evidence is dispositive.  The claim must be denied because of the absence of legal merit and the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant's argument is, essentially, without compassion or relief.  While the Board is sympathetic to her claim and is grateful for the Veteran's service to this country, there is simply no entitlement under the law to the benefit she seeks.  










ORDER

The appellant is not eligible for one-time payment from the Filipino Veterans Equity Compensation Fund.  



	                        ____________________________________________
	KELLI KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


